 
 Exhibit 10.1






SEPARATION AGREEMENT
THIS SEPARATION AGREEMENT (this “Agreement”) is entered into as of October 17,
2019, by and between Susan Mermer (the “Executive”) and The St. Joe Company, a
Florida corporation (the “Company”).
WHEREAS, the Executive currently serves as Chief Accounting Officer of the
Company; and
WHEREAS, the Company and the Executive agree that Executive’s employment with
the Company will terminate effective as of October 17, 2019 (the “Termination
Date”).
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Executive hereby
agree as follows:
1. Definitions


“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by, or under direct or indirect common control with such Person.  For
the purposes of this definition “control”, when used with respect to any
specified Person, shall mean the power to direct the management and policies of
such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled by” shall have the meanings correlative to the foregoing.
“Code” means the Internal Revenue Code of 1986, as amended.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association
or joint venture.
2. Termination of Employment


The Executive’s employment by the Company, and any and all titles, positions and
appointments the Executive holds with the Company and its Affiliates, whether as
an officer or employee (including, without limitation, as Chief Accounting
Officer) shall cease as of the Termination Date.
3. Compensation and Other Benefits


3.1  In consideration of the promises contained in this Agreement, the Company
shall also provide the following payments and benefits to the Executive:
(a) pay to the Executive, ratably over an eight (8) month period (with payments
being made beginning on the first regular payroll date of the month and in
accordance with the Company’s regular payroll practices for senior executives,
as in effect from time to time, coincident with or next following the seven (7)
day period immediately after the Consideration Period (as defined in Section 4.1
below) of this Agreement, the amount of one hundred thirty thousand dollars
($130,000) (which constitutes eight (8) months of the Executive’s Base Salary),
and

--------------------------------------------------------------------------------

(b) provided that Executive elects COBRA continuation coverage for herself and
her eligible family members, pay Executive’s COBRA premium for medical coverage
for the lesser of eight (8) months following the Termination Date or the date on
which the Executive becomes ineligible for COBRA continuation coverage.  The
Executive shall be responsible to reimburse the Company, on a monthly basis, for
an amount equal to the employee contribution that would be required of an
employee participating in the medical insurance plan, as in effect from
time-to-time.
3.2 Return of Payments.  Anything in this Agreement to the contrary
notwithstanding, all payments and benefits to the Executive under
Sections 3.1(a) through (b) shall be returned to the Company promptly if the
Executive breaches her obligations under Sections 5.1, 5.5, and 5.7 of this
Agreement (the “Restrictions”) within two years after the Termination Date. 
Until such Restrictions are completely satisfied, the Executive shall be a
constructive trustee of such payments and benefits.  In addition, all payments
and benefits to the Executive under Sections 3.2(a) through (b) shall remain
subject to recoupment by the Company to the extent required under the
Sarbanes-Oxley Act of 2002 and/or the Dodd-Frank Act.
4. Effect of Termination


4.1   Release.


(a) General Release.  In consideration of the payments and benefits under this
Agreement, with the intention of binding the Executive and the Executive’s
heirs, executors, administrators and assigns, the Executive does hereby release,
remise, acquit and forever discharge the Company and each of its Affiliates (the
“Company Affiliated Group”), and in their capacity as such, their present and
former officers, directors, executives, agents, attorneys, employees and
employee benefits plans (and the fiduciaries thereof), and the successors,
predecessors and assigns of each of the foregoing (collectively, the “Company
Released Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected which the Executive, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
against any of the Company Released Parties in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
the Executive’s service to any member of the Company Affiliated Group (or the
predecessors thereof) in any capacity, or the termination of such service in any
such capacity, (ii) for severance or vacation benefits, unpaid wages, salary,
bonus or incentive payments, (iii) for breach of contract, wrongful discharge,
impairment of economic opportunity, defamation, intentional infliction of
emotional harm or other tort, and (iv) for any violation of applicable state and
local labor and employment laws (including, without limitation, all laws
concerning unlawful and unfair labor and employment practices), any and all
claims based on the Executive Retirement Income Security Act of 1974 (“ERISA”),
any and all claims arising under the civil rights laws of any federal, state or
local jurisdiction, including, without limitation, Title VII of the Civil Rights
Act of 1964 (“Title VII”), the Americans with Disabilities Act (“ADA”), the
Family and Medical Leave Act (“FMLA”) (regarding existing but not prospective
claims), the Civil Rights Act of 1991, the Fair Labor Standards Act (“FLSA”),
the Worker Adjustment and Retraining Notification (“WARN”) Act, the National
Labor Relations Act (“NLRA”), the Equal Pay Act, Sections 503 and 504 of the
Rehabilitation Act, the Family and Medical Leave Act, the Age Discrimination in
Employment Act (“ADEA”), as amended, The Fair Labor Standards Act, as amended,
the Florida Civil Rights Act of 1992, the Florida Law Against Discrimination,
the Uniform Services Employment and Reemployment Rights Act (“USERRA”), the
Genetic Information Nondiscrimination Act (“GINA”), the Immigration Reform and
Control Act (“IRCA”), Florida Whistleblower Protection Act, Florida Workers'
Compensation Law Retaliation provision, Florida Wage Discrimination Law, Florida
Minimum Wage Act, Florida Equal Pay Law, Florida AIDS Act, Florida
Discrimination on the Basis of Sickle Cell Trait Law, Florida OSHA, the Florida
Constitution, the Florida Fair Housing Act, all including any amendments and
their respective implementing regulations, and any other federal, state, local,
or foreign law (statutory, regulatory, or otherwise) that may be legally waived
and released and any and all claims under any whistleblower laws or
whistleblower provisions of other laws excepting only:
- 2 -

--------------------------------------------------------------------------------


(i)
rights of the Executive under this Agreement;


(ii)
rights of the Executive relating to equity awards held by the Executive as of
the Termination Date;


(iii)
the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;


(iv)
claims for benefits under any health, disability, retirement, life insurance or
other similar employee benefit plan or arrangement of the Company Affiliated
Group; and


(v)
claims for the reimbursement of unreimbursed business expenses incurred prior to
the Termination Date pursuant to applicable Company policy.



Excluded from this Agreement are any claims which cannot be waived by law,
including but not limited to the right to file a charge with or participate in
an investigation conducted by the Equal Employment Opportunity Commission
(“EEOC”) or similar state or local agency.  However, the Executive is waiving
her right to any monetary recovery should the EEOC or any other agency pursue
any claim on her behalf.
(b) No Admissions.  The Executive acknowledges and agrees that the provisions of
this Section 4.1 are not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.
(c) Application to all Forms of Relief.  This Section 4.1 applies to any relief
no matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages for pain or
suffering, costs and attorney’s fees and expenses.
(d) Specific Waiver.  The Executive specifically acknowledges that her
acceptance of the terms of this Agreement, including the provisions of this
Section 4.1, are, among other things, a specific waiver of her rights, claims
and causes of action under Title VII, ADEA, ADA and any state or local law or
regulation in respect of discrimination of any kind; provided, however, that
nothing herein shall be deemed, nor does anything herein purport, to be a waiver
of any right or claim or cause of action which by law the Executive is not
permitted to waive.
- 3 -

--------------------------------------------------------------------------------

(e) No Complaints or Other Claims.  The Executive acknowledges and agrees that
she has not, with respect to any transaction or state of facts existing prior to
the date hereof, filed any complaints, charges or lawsuits against any Company
Released Party with any governmental agency, court or tribunal.
(f) No Representation.  The Executive acknowledges that, other than as set forth
in this Agreement, (i) no promises have been made to the Executive and (ii) in
signing this Agreement the Executive is not relying upon any statement or
representation made by or on behalf of any Company Released Party and each or
any of them concerning the merits of any claims or the nature, amount, extent or
duration of any damages relating to any claims or the amount of any money,
benefits, or compensation due the Executive or claimed by the Executive, or
concerning this Section 4.1 or concerning any other thing or matter.
(g) Injunctive Relief.  It is stipulated that a breach by the Executive of this
Section 4.1 would cause irreparable damage to the Company; the Company, in
addition to any other rights or remedies which the Company may have shall be
entitled to an injunction restraining the Executive from violating or continuing
any violation of this Section 4.1; such right to obtain injunctive relief may be
exercised, at the option of the Company, concurrently with, prior to, after, or
in lieu of, the exercise of any other rights or remedies which the Company may
have as a result of any such breach or threatened breach.
(h) Voluntariness.  The Executive agrees that she is relying solely upon her own
judgment; that the Executive is over 18 years of age and is legally competent to
sign this Agreement; that the Executive is signing this Agreement of her own
free will; that the Executive has read and understood the Agreement before
signing it; and that the Executive is signing this Agreement in exchange for
consideration that she believes is satisfactory and adequate.
(i) Legal Counsel.  The Executive acknowledges that she has been informed of the
right to consult with legal counsel and has been encouraged to do so.
(j) Acceptance.  The Executive acknowledges that she has been given a period of
21 days ending on November 6, 2019 (the “Consideration Period”) within which to
consider this Agreement, unless applicable law requires a longer period, in
which case the Executive shall be advised of such longer period and such longer
period shall apply.  The Executive may accept this Agreement at any time within
this period of time by signing the Agreement and returning it to the Company,
provided that the Executive must accept the Agreement no later than the end of
the Consideration Period.
(k) Revocability.  This Agreement shall become effective and enforceable on the
later of (i) the day after the Termination Date, or (ii) the eighth calendar day
following the date the Executive signs it (the “Effective Date”).  The Executive
may revoke her acceptance of this Agreement at any time within that seven
calendar day period by sending written notice to the Company. Such notice must
be received by the Company within the seven calendar day period in order to be
effective and, if so received, would void this Agreement for all purposes.
- 4 -

--------------------------------------------------------------------------------

4.2 Mutual Non-Disparagement.  The Company and the Executive each agree that
they will not make any intentionally negative or disparaging comments about the
other, except as permitted under Section 4.4 of this Agreement.
4.3 Return of Property.  On or before the Termination Date, the Executive shall
return to the Company all of the Company’s property of which she is in
possession, including, without limitation, any material and documentation that
constitutes Confidential Information, credit cards, computers, and keys.
4.4 Permissible Disclosures.  Notwithstanding anything in this Agreement or
elsewhere to the contrary, nothing shall preclude the Executive or the Company
from making truthful statements, or from disclosing documents or information,
(A) when required by applicable law, regulation, order, or the like, (B) in
connection with any proceeding to enforce the terms of this Agreement, or (C) in
confidence to any professional for the purpose of securing professional advice.
5. Executive’s Commitment to the Company


5.1 Confidentiality.  The Executive shall not, prior to and for two years after
the Termination Date (and for an indefinite period for Confidential Information
composed of trade secrets of the Company), disclose any Confidential Information
to any Person for any reason or purpose whatsoever, other than in connection
with the performance of the Executive’s duties under this Agreement.  The term
“Confidential Information” shall mean all confidential information of or
relating to the Company and any of its Affiliates, including, without
limitation, financial information and data business plans and information
regarding prospects and opportunities, but does not include any information that
is or becomes public knowledge by means other than the Executive’s breach or
nonobservance of the Executive’s obligations described in this Section 5.1. 
Notwithstanding the foregoing, the Executive may disclose such Confidential
Information as she may be legally required to do so on the advice of counsel in
connection with any legal or regulatory proceeding; provided, however, that the
Executive shall provide the Company with prior written notice of any such
required or potentially required disclosure and shall cooperate with the Company
and use her best efforts under such circumstances to obtain appropriate
confidential treatment of any such Confidential Information that may be so
required to be disclosed in connection with any such legal or regulatory
proceeding.
Nothing in this Agreement is intended to interfere with or discourage a good
faith disclosure to any governmental entity related to a suspected violation of
the law.  The Executive cannot and will not be held criminally or civilly liable
under any federal or state trade secret law for disclosing otherwise protected
trade secrets and/or confidential or proprietary information as long as the
disclosure is made in (i) confidence to a federal, state, or local government
official, directly or indirectly, or to an attorney and solely for the purpose
of reporting or investigating a suspected violation of law or (ii) a complaint
or other document filed in a lawsuit or other proceeding, as long as such filing
is made under seal.  The Company will not retaliate against the Executive in any
way for a disclosure made in accordance with the law.  In the event a disclosure
is made, and the Executive files a lawsuit against Company alleging that Company
retaliated against the Executive because of her disclosure, the Executive may
disclose the relevant trade secret or confidential information to her attorney
and may use the same in the court proceeding only if (i) the Executive ensures
that any court filing that includes the trade secret or confidential information
at issue is made under seal, and (ii) the Executive does not otherwise disclose
the trade secret or confidential information except as required by court order.
- 5 -

--------------------------------------------------------------------------------

5.2 Litigation.  The Executive agrees to cooperate fully with the Company, or
its assignee, and counsel for the Company, or its assignee, in any and all
matters involving litigation, administrative proceedings, arbitration or
governmental investigations other than in matters in which the dispute is solely
between the Executive and the Company. The Executive’s cooperation shall include
being reasonably available for, without limitation, interviews, depositions, and
trial testimony.  To the extent that the Executive’s cooperation involves
travel, the Company or its assignee will reimburse the Executive for reasonable
travel expenses.  To the extent that the Executive’s cooperation requires her to
incur out-of-pocket expenses, including without limitation, reasonable
attorney’s fees, the Company or its assignee will reimburse such expenses,
provided they are reasonable and supported by reasonable documentation.  The
Executive will make available, at the expense of the Company or its assignee,
copies of all documents and files requested by the Company in connection with
this duty of cooperation, excluding only those documents and files which are
subject to any attorney-client privilege, work product doctrine, or other legal
protection from disclosure that is held solely by the Executive in her
individual capacity, as opposed to any privilege or legal protection from
disclosure held by the Company.
5.3 Compliance with Securities Laws.  The Executive agrees not to directly or
indirectly buy or sell the Company’s stock or other securities as long as she
possesses “material non-public information” as that term is defined by
interpretations of the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.  Without limiting the generality of the
foregoing, the Executive further agrees to abide by the Company’s insider
trading policy as in effect on the Effective Date until two business days after
the public release of the financial results for the fiscal quarter in which the
Termination Date occurs.
5.4 Other Positions.  The Executive shall resign as of the Termination Date from
any administrative roles in any agreements sponsored by the Company and its
Affiliates and will execute all instruments and documents requested by the
Company to effectuate this and the termination of employment and of other duties
and positions as described in Section 2 of this Agreement.
5.5 Non-Solicitation.  The Executive agrees, for a period of one year from the
Termination Date, that the Executive will not, without the prior written
approval of the Company, directly or indirectly: (i) solicit for hire any
employees of the Company or any Affiliate, or (ii) induce any employee of the
Company or any Affiliate to terminate their relationship with the Company or
Affiliate.  The foregoing will not apply to individuals hired as a result of the
use of an independent employment agency (so long as the agency was not directed
to solicit a particular individual) or as a result of the use of a general
solicitation not specifically directed to the Company or its Affiliate’s
employees.
- 6 -

--------------------------------------------------------------------------------

5.6 Injunctive Relief.  The Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of this
Section 5.  The Executive agrees that the Company shall be entitled to equitable
and/or injunctive relief to prevent any breach or threatened breach of this
Section 5, and to specific performance of each of the terms of this Section 5 in
addition to any other legal or equitable remedies that the Company may have,
including those set forth in Section 3.3.  The Executive further agrees that she
shall not, in any equity proceeding relating to the enforcement of the terms of
this Section 5, raise the defense that the Company has an adequate remedy at
law.
5.7 Continued Availability for Transition Assistance.  Executive agrees, during
the first six (6) months following the Termination Date, as a condition to her
receipt (and retention) of payments under Section 4.1, to make herself available
on reasonable terms, without additional compensation, to periodically assist the
Company with matters previously handled by her and to assist with the transition
of her former duties and responsibilities.
5.8 Special Severability.  The terms and provisions of this Section 5 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected.  Furthermore to the extent any term or provision of this Section 5
would be declared invalid due to its duration, geographic scope or other term,
it is the intent of the parties that the duration, geographic scope or other
term be reformed to conform to the fullest extent that would be enforceable, and
that the term or provision be so enforced.
6. Successors


6.1 The Executive.  This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive,
other than by will or the laws of descent and distribution or as described in
this Section 6.1.  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s heirs, beneficiaries and/or legal
representatives.
6.2 The Company.  This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.
6.3 Successors.  The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, and the Executive will consent to such successor’s assumption. 
As used in this Agreement, “Company” shall mean the Company as previously
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.
- 7 -

--------------------------------------------------------------------------------

7. Code Section 409A


7.1 Code Section 409A
(a) This Agreement and the amounts payable hereunder are intended to comply with
Section 409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”) in both form and operation, or an exemption therefrom, and
shall be interpreted in accordance with such intent.  Any provision that would
cause this Agreement to fail to satisfy Section 409A (if applicable) shall have
no effect until amended to comply with Section 409A.
(b) The payment of each amount payable under this Agreement shall be deemed a
separate “payment” for purposes of Section 409A.
(c) Notwithstanding the foregoing, to the extent any amount payable hereunder is
subject to taxes, penalties and/or interest under Section 409A, the Executive
shall be solely liable for the payment of any such taxes, penalties and/or
interest.
(d) All reimbursements and in kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than 2 ½ months after the end of the calendar year
in which the expense is incurred; and (iv) the right to reimbursement or in kind
benefits is not subject to liquidation or exchange for another benefit.
8. Full Settlement; Mitigation


The Company’s obligation to make the payments provided for in, and otherwise to
perform its obligations under, this Agreement shall not be affected by any
set-off, counter-claim, recoupment, defense or other claim, right or action that
the Company may have against the Executive or others other than a claim, right
or action for fraud after the individual is judicially determined to have
committed such action.  In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced, regardless of whether the Executive obtains other
employment.
9. Indemnification


The Executive shall continue to have all rights to indemnification, advancement
of legal fees and Directors and Officers liability insurance coverage under the
Company’s plans, by-laws, or other corporate documents to the full extent
permitted by law and as set forth in such documentation.
- 8 -

--------------------------------------------------------------------------------

10.   Miscellaneous


10.1 Applicable Law.  This Agreement shall, to the extent not superseded by
federal law, be governed by and construed in accordance with the laws of the
State of Florida, without regard to principles of conflict of laws.
10.2 Amendments/Waiver.  This Agreement may not be amended, waived, or modified
otherwise than by a written agreement that specifies the provision of this
Agreement being amended, waived or modified, and that is executed by the parties
to this Agreement or their respective successors and legal representatives.  No
waiver by either party to this Agreement of any breach of any term, provision or
condition of this Agreement by the other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same time, or any prior or
subsequent time.
10.3 Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given when received by hand-delivery to the other
party, by overnight courier, or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Executive:
Susan Mermer
At the Executive’s principal residence
as set forth in the Company’s records.
If to the Company:
The Compensation Committee of the Board of Directors of The St. Joe Company
c/o The St. Joe Company
133 South WaterSound Parkway
WaterSound, FL  32413
or to such other addresses as either party furnishes to the other in writing in
accordance with this Section 10.3.  Notices and communications shall be
effective when actually received by the addressee.
10.4 Withholding.  The Company may withhold from any amounts payable under this
Agreement such taxes as shall be required to be withheld pursuant to any
applicable law or regulation.
10.5 Strict Compliance.  The Executive’s or Company’s failure to insist upon
strict compliance with any provisions of, or to assert, any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.
10.6 Enforceability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any portion or provision of this Agreement
shall to any extent be declared illegal or unenforceable by an arbitrator or a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
- 9 -

--------------------------------------------------------------------------------

10.7 Captions:  Counterparts.  The captions of this Agreement are for
convenience of reference only, are not part of the terms of this Agreement and
shall have no force or effect in the application or interpretation thereof. 
This Agreement may be executed in several counterparts, each of which shall be
deemed an original and said counterparts shall constitute but one and the same
instrument.  Signatures delivered by facsimile (including, without limitation,
by “pdf”) shall be deemed effective for all purposes.
10.8 Entire Agreement.  This Agreement contains the entire agreement between the
parties to this Agreement concerning the subject matter hereof and, except as
otherwise provided herein, supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties with respect thereto.  Specifically this Agreement replaces and
supersedes in its entirety any prior employment and/or severance agreement
between the Company and the Executive, but it does not replace any obligation of
the Company or its Affiliates that is preserved under this Agreement.
10.9 Survivorship.  The obligations of the Company and the Executive under this
Agreement shall survive the Termination Date.
10.10 Assignment.  The rights and benefits of the Executive under this Agreement
may not be anticipated, assigned, alienated or subject to the attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law.  Any attempt by the Executive to so anticipate, alienate,
assign, sell, transfer, pledge, encumber or charge the same shall be void.
10.11 Arbitration.  Except as otherwise provided in Sections 3.3, 4.1(g) and
5.9, the Executive and the Company both agree to submit any disputes under this
Agreement to binding arbitration with a mutually agreeable arbitrator and to
make their best efforts to settle any disputes within 90 days.  In the event
this does not occur and the Executive has cooperated in the arbitration process
the Company agrees to pay, to the full extent permitted by law, all legal fees
and expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof, plus in each case interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code.  The employment
rules under the American Arbitration Association (AAA) will apply.
- 10 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set her hand and, pursuant to the
authorization of its Board of Directors, the Company has caused this Agreement
to be executed in its name and on its behalf by a duly authorized officer, as of
the date set forth above.
THE ST. JOE COMPANY
EXECUTIVE
       
/s/ Jorge Gonzalez 
/s/ Susan Mermer 
Name: Jorge Gonzalez
Susan Mermer
Title:  President and CEO
 




- 11 -